PEEK, J.
The defendant, Ezell Banks, appeals from a judgment entered upon the jury’s verdict finding him guilty of three counts of robbery in the first degree. Upon his request, Mr. Lewis F. Shearer was appointed by this court to represent defendant on appeal. Mr. Shearer has now reported to the court that he has made a careful review of the record and finds no error, and that there was substantial evidence to support the findings of the jury. He also reports he finds no support for the comments contained in letters *648which have been filed as a part of the record in this ease, and which this court has assumed to be the contentions made by defendant on appeal. In view of the manner in which the case comes before us, this court has made an independent study of the entire record, and it is our conclusion that there is no merit in the appeal.
Counts II and III, of which defendant was convicted, were based on the holdups of two liquor stores located in Stockton. In each instance the victims of the robberies positively identified defendant as one of the robbers who entered their respective establishments purportedly as customers and then forced the victims to surrender the money in the cash registers. There is further testimony that the gun used by defendant’s companion in the robberies was similar to the one introduced in evidence. Defendant himself was not armed. The evidence in support of the first charge shows that although defendant did not personally participate in the robbery, he instigated it by sending two of his friends to commit the same, since he and the victim were coworkers, and hence the victim would have recognized him.
Prom the record before the court it would appear that it is defendant’s position that he was convicted upon improper or insufficient evidence; that he was not ably represented by the public defender; and that the police were guilty of unlawful acts.
As previously stated, we have examined the entire record. The identification of the defendant by the victims of the liquor store robberies was positive, the defendant’s connection with the robbery charged in the first count was more than ample, and lastly, the record contains no evidence, other than certain isolated comments by the defendant, relative to any mistreatment of him by police officers. There were no errors in the admission or exclusion of evidence, and the jury was fully and properly instructed. Under the facts and circumstances disclosed by the record we find no merit in the appeal.
The judgment is affirmed.
Van Dyke, P. J., and Schottky, J., concurred.